Citation Nr: 1454893	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  04-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's bilateral post-operative tympanic membrane perforation residuals. 

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's chronic otitis media, to include whether a separate disability rating is warranted for dizziness or vertigo.

3.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability. 

4.  Entitlement to an increased disability evaluation for the service-connected L2 and L3 vertebral facture residuals and lumbosacral strain, rated as 10 percent for the period prior to September 26, 2003, rated as 20 percent disabling for the period from September 26, 2003 to April 24, 2007, and rated as 40 percent for the period beginning on and after April 25, 2007. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the New Orleans, Louisiana, Regional Office (RO) which denied increased disability evaluations for both the Veteran's chronic otitis media, bilateral post-operative tympanic membrane perforation residuals, and right ear hearing loss disability and his L2 and L3 vertebral fracture residuals and lumbosacral sprain.  In June 2004, the RO, in pertinent part, recharacterized the Veteran's post-operative ear disabilities as chronic otitis media evaluated as noncompensable, bilateral post-operative tympanic membrane perforation residuals evaluated as noncompensable; and bilateral hearing loss disability evaluated as noncompensable; granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; effectuated the award as of May 7, 2003; increased the evaluation for the Veteran's lumbosacral spine disability from noncompensable to 10 percent; and effectuated the award as of May 7, 2003. 

In September 2006, the RO, in pertinent part, increased the evaluation for the Veteran's lumbosacral spine disability from 10 to 20 percent and effectuated the award as of March 16, 2006.  In January 2007, the RO retroactively effectuated the 20 percent evaluation for the Veteran's lumbosacral spine disability as of September 26, 2003.  In February 2008, the RO increased the evaluation for the Veteran's lumbosacral spine disability from 20 to 40 percent; granted a separate 10 percent evaluation for right sciatica; and effectuated the awards as of April 25, 2007. 

In June 2009 and August 2009, the RO issued a supplemental statement of the case that covered most of the issues listed on the title page.  In a letter dated March 2008, the RO informed the Veteran that his claim for an increased rating for otitis media was on appeal.  Accordingly, that issue has been included on the title page as well.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (VA can waive any objections it has as to both the timeliness and adequacy of a Substantive Appeal). 

In a May 2003 written statement, the Veteran advanced contentions which may be reasonably construed as an informal application to reopen his claim of entitlement to service connection for a chronic cervical spine disorder to include degenerative disc disease and degenerative joint disease.  The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder to include degenerative disc disease and degenerative joint disease has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the issue and it is referred to the RO for appropriate action. 

The case was previously remanded back to the RO in June 2010 for additional development of the record.  While the claim was pending at the RO, the RO issued a rating decision in April 2011 by which the noncompensable rating for the service-connected chronic otitis media was increased to 10 percent, effective from May 1, 2008.  

In an August 2012 decision, the Board determined that the criteria for the assignment of the 10 percent rating for the service-connected chronic otitis media had been more nearly approximated for the entire period covered by the claim.  The issue of entitlement to a rating in excess of 10 percent and the remainder of the claims on appeal were remanded for additional development of the record.  

In September 2012 the RO issued a rating decision which assigned an effective date of May 7, 2003 for the assignment of the 10 percent rating for the service-connected chronic otitis media.  The RO noted in the September 2012 rating decision that the grant of 10 percent (the maximum rating assignable) from the date of the Veteran's claim represented a full grant of benefits on appeal with respect to that issue.  However, the Board had remanded the matter of whether a rating in excess of 10 percent was warranted.  Accordingly, that matter has not been finally resolved on appeal and remains pending.  

Finally, the RO issued a February 2013 rating decision which granted a TDIU and informed the Veteran that this was considered a full grant of the benefit sought on appeal.  The Veteran has not at this time disagreed with the assigned effective date, or any other aspect of the TDU decision.  The Board finds that the AOJ has bifurcated the TDIU claim from the current appeal.  Tyrues v. Shinseki,732 F.3d 1351 (2013).  The decision considered the entirety of the appellate period referred to it by the Board and assigned an effective date under 38 C.F.R. § 4.16(a).  The grant of the benefit sought removed the question of TDIU entitlement from appellate status; in the absence of a notice of disagreement on this matter, it is not before the Board.  The Board notes that since issuance of the February 2013 decision, no correspondence indicating that TDIU was still considered to be on appeal has been received from the Veteran, and VA has taken no further action on the claim.

The issue of an increased rating for otitis media, rated as 10 percent disabling is addressed in the REMAND portion of this decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have Meniere's syndrome and is receiving the maximum available disability rating for perforated tympanic membranes under Diagnostic Code 6211 and the maximum schedular evaluation for otitis media under Diagnostic Code 6200; his hearing loss and tinnitus are separately rated.  

2.  The Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores is no worse than Level II hearing in the left ear and no worse than Level III hearing in the right ear corresponding to a 0 percent rating when applied to Table VII at 38 C.F.R. § 4.85.  

3.  For the period covered by this claim prior to September 26, 2003 and until May 22, 2006, the Veteran's low back disability was manifested by x-ray evidence of early to moderate degenerative changes resulting in moderate limitation of motion of the lumbar spine; there is no credible evidence of severe limitation of the lumbar spine or ankylosis.  

4.  Since May 23, 2006, the Veteran's low back disability was shown to be manifested by limitation of flexion of the lumbar spine to 30 degrees or less; ankylosis of the lumbar spine has never been demonstrated.  

5.  Since May 23, 2006, no more than severe limitation of the lumbar spine has been demonstrated.  

6.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks has not been shown during any 12 month period covered by this claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable disability rating for perforation of tympanic membranes have not been met at any time during the period covered by this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.2 , 4.7, 4.10, 4.14, 4.87, Diagnostic Code 6211 (2014). 

2.  The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability have not been more nearly approximated during the period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2014).

3.  The criteria for the assignment of a 20 percent rating prior to September 26, 2003 for the service-connected lumbar spine disability have been more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.2 , 4.3, 4.7, 4.10, 4.40, 4.45,4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2003).

4.  The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability have not been more nearly approximated between September 26, 2003 and May 22, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.2 , 4.3, 4.7, 4.10, 4.40, 4.45,4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2003); Diagnostic Codes 5003, 5010, 5235,5237, 5242 (2014). 

5.  The criteria for the assignment of a disability rating of 40 percent, but no higher, for the service-connected lumbar spine disability have been met since May 23, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2003); Diagnostic Codes 5003, 5010, 5235,5237, 5242 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated May 2003.  
Additional duty-to-assist notices were sent to the appellant throughout the course of his appeal, including in March 2006, May 2006, October 2008 and June 2010.  The aforementioned letters complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  Moreover, the March 2006 and October 2008 notices complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), by addressing how ratings and effective dates are assigned.  The claims were readjudicated in a June 2009 supplemental statement of the case (SSOC), again in a December 2011 SSOC, and most recently in a February 2013 SSOC.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the RO complied with the remand directives set forth in the August 2012 remand.  The RO obtained VA treatment records pertinent to his claims, and obtained records from the SSA regarding a claim for disability benefits.  The Veteran was also scheduled for examinations to evaluate ear disease, hearing loss, and the lumbar spine disability.  The examinations, held in October 2012 and December 2012 are adequate because the examiner reviewed the claims file and provided opinions dealing with the remaining unanswered issues discussed in the August 2012 remand.  The examiner supported his opinions by providing a medical rationale based on sound medical principles, and the objective evidence in the claims file.  Based on the examiner's findings, the Board is able to make an accurate determination with regard to the Veteran's disability ratings for tympanic membrane perforation, hearing loss, and the back disability.  The agency of original jurisdiction (AOJ) substantially complied with the August 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, including the Veteran's records used by the Social Security Administration (SSA) in conjunction with a claim for disability benefits.  The Veteran was afforded Veteran multiple physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  After receiving the most recent duty-to-assist notice dated in June 2010, the Veteran responded that all of his treatment was received at VA Medical Centers in Houston until 1994 and in Alexandria, Louisiana from 1994 to present.  The RO subsequently obtained outstanding records from these facilities.  In a September 2012 VCAA Notice Response, the Veteran indicated that he had no more evidence to submit regarding his claims.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In this regard, additional VA treatment records have been added to the file.  These records refer to treatment for heart and pulmonary conditions and a shave biopsy of the skin.  The only reference to the Veteran's back disability and ear disability comes from a computerized problem list which merely states the Veteran's disabilities and does not contain any relevant evidence with regard to the claims on appeal.  Because this material is not relevant to the Veteran's claims on appeal, there is no need to obtain a waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance, and the Board may therefore proceed without prejudice.  38 C.F.R. § 20.1304(c).  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Increased Ratings 
Residuals of Perforated Tympanic Membranes & Hearing Loss

Service connection for chronic otitis media with bilateral perforation, tympanic membrane, postoperative and high frequency hearing loss on the right was initially established pursuant to a rating decision issued in December 1970, within a year after separation from service.  An initial noncompensable rating was assigned, effective from April 11, 1970.  The Veteran's current appeal stems from a claim for increase that was received at the RO on May 7, 2003.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  


Perforated Tympanic Membranes

A VA audio examination in June 2003 noted a history of otitis media and bilateral perforations of the tympanic membranes.  The Veteran reported difficulty hearing and a past history of ear infections, with a history of chronic otomastoiditis.  The Veteran described a constant bilateral tinnitus.  Physical examination of the right ear revealed non-occluding cerumen impaction on the right and minimal cerumen on the left.  Medical follow-up was recommended for maintenance of otomastoiditis.

VA outpatient records note that the Veteran sought treatment for ear pain and increased tinnitus in June 2003.  The treating ENT, Dr. H.R. noted that the Veteran had myringosclerotic plaque mixed with dimeric drumhead.  The right ear had a very hard cast in the external canal and it was difficult to remove it without increasing the pain.  After soaking for an hour and a half, it was possible to debride the ear.  After removing the cholesteatoma, the Veteran reported less pain and tinnitus.  The impression was chronic otomastoiditis.  At a follow-up in July 2003, the Veteran reported that he developed an infection in the left ear one week after his June appointment, but it healed spontaneously.  The Veteran had no acute problems with the right ear at the time of the follow-up other than the persistent hyperesthesia that he has reported since his post auricular approach for a tympanoplasty.  

A November 2003 VA outpatient audiology note indicates that the Veteran presented with hearing difficulty, and reported that he was not wearing his hearing aid because his left ear was too sore, but that he was getting into trouble with his wife due to his hearing loss.  The examiner noted the Veteran's history of right ear mastoid cavity with a history of bilateral ear surgeries.  He was therefore fitted with a left ear hearing aid.

In a November 2003 memorandum, received at the RO in December 2003, Dr. H.R., the otolaryngologist/ENT who examined the Veteran's ears in conjunction with the June 2003 and November 2003 VA outpatient treatment summarized above noted that the Veteran had a modified radical mastoidectomy in the right ear which required ongoing care on a recurring and regular basis to prevent further infectious complications of his ear disease.  The examiner further noted that this was not something that was necessarily related to audiology.  

At a March 2004 VA ear disease examination, the Veteran presented with hearing loss and tinnitus.  The examiner noted that the Veteran was seen as an outpatient for cleansing of the mastoid cavity at that VA ENT several times.  Audiometry revealed bilateral mixed conductive and sensory hearing loss.  The Veteran reported a history of frequent ear infections since service and multiple ear surgeries.  On examination, there was a cavity of mastoidectomy on the right and postauricular scars on the right and left.  Both ears appeared clean and dry.  The impression was progressive bilateral hearing loss, mixed type; and, status post multiple ear surgeries.  

A July 2005 VA outpatient treatment note reveals that the Veteran once again had impacted cerumen, which had to be removed from the right ear.  

At a May 2006 VA examination for ear disease, the examiner noted that he had previously examined the Veteran in 1999, and that the Veteran's history had not changed much since that time "except that he boiled his ear out with hydrogen peroxide."  The examiner also noted that the Veteran quit using his hearing aid because of the moisture that developed within the hearing aids.  The examiner found his audiometry results to be consistent with his physical findings and history.  On examination, the auricle in the right ear was normal.  The canal was surgically deformed with a modified radical type cavity.  The cavity was cleaned.  The middle ear itself was deformed with a narrowed transverse depth.  It was pneumatized somewhat but the ossicles had been rearranged.  The mastoid was postsurgical.  On the left, the auricle was normal.  Canal was normal; but the drumhead was grossly deformed.  Middle ear was contracted and deformed.  Mastoid was clear.  The impression was chronic otomastoiditis post multiple operations including tympanoplasty and mastoidectomy on the right and bilateral tympanoplasties; associated hearing loss; tinnitus.  

At a VA examination in April 2007, Dr. H.R. once again noted the Veteran's history of ear disease, indicating that the Veteran was "an otologic cripple."  The examiner noted a history of a mastoid cavity creation in the right ear as part of a tympanoplasty.  The Veteran's condition was described as stable, and progressively worse.  The examination report indicates that the Veteran's disability is manifested by tinnitus, ear pain and hearing loss, but no history of vertigo or dizziness.  The examiner noted a history of suppurative ear discharge, with the most recent episode being that same month.  The examiner also noted that the Veteran's most recent ear infection had occurred that same month.  The diagnosis on examination was "otologic cripple" with infected right mastoid cavity; post bilateral tympanoplasties with canaloplasties, and mixed hearing loss.  The examiner specifically noted that there was no peripheral vestibular disorder diagnosed.  In addition, the examiner noted that the Veteran had better hearing with the use of hearing aids, but he cannot wear them because of recurrent ear infections due to moisture build-up from the hearing aids.

April 2007 VA outpatient treatment records show treatment for an ear infection with antibiotics.  Although the Veteran's condition had been fairly stable lately, the Veteran reportedly awoke the night before with blood all over his pillow from his right ear.  The impression was otologic cripple with infected right mastoid cavity post surgical status in both ears.  

VA examination of May 2008 essentially reiterates what the previous VA examinations revealed.  First, the Veteran has a history of ear disease, with chronic bilateral otomastoiditis, which was stable at the time of the examination.  The Veteran had chronic mastoid cavity, which required periodic cleaning; and, the Veteran had mixed hearing loss and tinnitus.  In essence, the Veteran suffered from chronic otamastoiditis, stable without recent infections, chronic right mastoid cavity (requires periodic cleaning), and, bilateral hearing loss and tinnitus.  

A March 2009 outpatient treatment record notes that the Veteran reported for treatment with a sore right ear and blood drainage at times.  He was complaining of being " all clogged up in there."  The impression was mastoiditis right status post mastoidectomy.  Later that same month, the Veteran again reported with ear pain.  He commented that he had been in earlier in the month for an ear cleaning, but that his ear was "hurting worse and feeling like it is getting infected."  Moxyfloxacin was prescribed.  

The Veteran was afforded additional VA examinations in June 2010 and May 2011.  These examinations essentially reported the same history as noted above with respect to the Veteran's ear disease, prior surgeries and current residuals.  In essence, they noted current manifestations of hearing loss, tinnitus, and chronic otitis media.  The examiners indicated that the Veteran's tympanic membranes were not currently perforated, but there were deformities from past perforations.  The June 2010 examiner, Dr. H.R., noted the Veteran's history, as indicated above, and stated that the Veteran would never be without a requirement for ongoing cavity care.  The examiner noted hearing loss and tinnitus, but no current acute infection, although the examiner did note that the Veteran's ears needed cleaning.  The examiner indicated that the Veteran had an unsteady gait related to his spinal disease.  The tympanic membranes were not perforated.  With regard to the effect on the Veteran's occupational functioning, the examiner once again noted that the Veteran was an occupational cripple, and could not work in a damp environment, to include sweating due to his right mastoid cavity.  Additionally, he could not work in an environment where he would be subject to water incursion into the right ear to include rain, underwater work or sweating.  Furthermore, his hearing level was such that he could not handle two conversations at once, therefore he would be unable to perform any jobs which would require interaction with the public; and, based on the configuration of his hearing loss, he would be limited in his effective interaction with high pitched voices, particular women.  

The examiner indicated that the Veteran had a chronic mastoid cavity, which would require cavity care for life.  The examiner explained that a chronic mastoid cavity is an exteriorized cholesteatoma, with the underlying disease process being the buildup of desquamated epithelium being moved from a closed or semi-closed space to an open space where it can be managed more safely and where there is less chance of damage from either infection or erosion.  According to the examiner, Dr. H.R., the cholesteatoma still builds up and depending on the individual cavity, it requires debridement or cleaning and examination on a periodic basis, anywhere from monthly to yearly, depending on the patient.  Absent that debridement, the desquamated skin will either continue to build up or it will become food for microorganisms which may cause drainage and if invasive it will cause infection which requires treatment.  This is what makes an open mastoid patient an otologic cripple.  Furthermore, Dr. H.R. indicated that a hearing aid occluding a canal with a mastoid cavity increases the propensity of the detritus to become infected, and that was the case with this Veteran.  

At the May 2011 examination, the diagnosis was "residuals of multiple bilateral tympanic membrane perforations and bilateral ear infections; status post multiple bilateral tympanoplasties; status post right mastoidectomy.  The June 2010 examiner did not diagnose a vestibular disorder, but the May 2011 examiner noted that the Veteran reported a history of constant vertigo/dizziness; however, the examiner indicated, in the diagnosis section of the examination report, that there were no diagnosed peripheral vestibular disorders.  

Finally, an October 2012 ear disease examination noted diagnoses of chronic nonsuppurative otitis media and mastoiditis.  The examination report notes the Veteran's assertions that he has chronic dizziness and vertigo as a result of his ear disease.  The Veteran further reported that he was no longer able to walk, and that he used a scooter because of his imbalance.  He reported dizziness for the past 4 years.

Although the examiner answered "yes" to the question of whether the Veteran had symptoms attributable to Meniere's syndrome, a peripheral vestibular condition or one of the other diagnosed conditions noted on examination, the examiner did not provide any findings relative to vertigo.  Rather, the only symptoms listed under that section were hearing loss and tinnitus.

Physical examination of the ears revealed a right ear perforated tympanic membrane with scarring of the tympanic membrane due to previous surgeries.  The examiner first noted that Romberg test was normal, by checking the box indicating such.  However, later in the examination report, the examiner noted that the Veteran was unable to stand erect during the examination due to his back disability so therefore "Rhomberg" test was not performed for safety reasons.  A limb coordination test (finger-nose-finger) was normal.  

The examiner concluded, after a review of the claims file, previous examinations and the current examination of the Veteran, that there was no evidence of vertigo or labyrinthitis.  The examiner opined that his complaints of dizziness could be caused by his blood pressure medications or his chronic use of pain medications.  The examiner noted that there was no evidence of dizziness or complaint of dizziness noted on the multiple clinic visits of record.  The examiner was aware that the June 2011 finding of a form of disequilibrium, but also noted that none of the other examinations reported that finding.  The examiner further noted that the Veteran's complaints of dizziness started in 1973 after he sustained a head injury that required surgical intervention.  The examiner pointed out that the Veteran has had recurrent complaints of dizziness since that time; however, none of the complaints of dizziness are related to his ear condition.  The examiner reiterated that there were no complaints of dizziness associated with the Veteran's ear condition, and pointed out that he had had multiple visits with an ENT and no findings were made with regard to any possible vestibular disorder related to the ear condition.

In the August 2012 decision, the Board found that the evidence of record throughout the period covered by the claim indicated that the Veteran was consistently getting treatment for ear infections.  As such, the Veteran's 10 percent rating was made effective for the entire period covered by the claim.  The question of whether a rating in excess of 10 percent is warranted for otitis media is addressed in the Remand portion of this decision.  

Perforation of the tympanic membrane is rated under 38 C.F.R. § 4.87, Diagnostic Code 6211.  A noncompensable disability rating is the only schedular rating to assign under this code.  

Based on the above criteria, there is no disability rating higher than the currently assigned 0 percent that can be assigned for the service-connected perforated membrane.  Importantly, other aspects of the Veteran's ear disease, i.e., chronic otitis media, hearing loss, and tinnitus are separately rated.  

In sum, a higher schedular disability rating for the Veteran's perforated tympanic membrane is not for application given that the applicable criteria do not provide for a compensable rating, and the other manifestations of his ear disease are separately rated under other diagnostic codes.  

Other Diagnostic Codes related to ear disease have been considered, but do not apply because the disabilities are not established for this Veteran, such as Diagnostic Code 6205 governing Meniere's disease, Diagnostic Code 6207 for loss of auricle, Diagnostic Code 6208 for malignant neoplasm of the ear, Diagnostic Code 6209 for benign neoplasms of the ear; and, Diagnostic Code 6210 for chronic otitis externa.  

Further, a higher rating may not be assigned, absent other related disabilities.  As noted, the Veteran has separate ratings for otitis media, hearing loss and tinnitus.  The evidence does not reflect facial nerve paralysis or bone loss of skull.  As such, a higher rating on such a basis is not warranted.  See Note under Diagnostic Code 6200 (evaluate hearing impairment, and complications such as labrynthitis, tinnitus, facial nerve paralysis, or bone loss of skull, separately).

The Board now turns to the issue of whether a higher (compensable) disability rating is warranted for the service-connected hearing loss.  

Hearing Loss

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran reports that his hearing loss has gotten progressively worse.  He stated that he spent most of his time at home and did not need amplification.  

At the most recent VA audiology examination conducted in December 2012, audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
30
75
95
60
98%
LEFT
15
25
55
65
40
96%

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level II hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

At the time of the examination, the Veteran's functional impact due to the hearing loss was reported as, "Unable to understand people, very frustrating."

No other VA audiology examination of record during the appeal period, dating back to, and including in June 2003, provides audiometric findings warranting a compensable rating.  

Specifically, on VA audiology (outpatient) consultation conducted in May 2011, audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
50
95
105
71
88%
LEFT
25
25
55
65
43
100%

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level III hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

In May 2008, VA audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
25
35
85
95
60
88%
LEFT
25
30
55
60
43
92%

The Veteran reported difficulty understanding conversations with background noise, particularly when more than one or two people are present and speaking.  These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level III hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

In June 2006, audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
25
35
85
100
61
92%
LEFT
25
30
55
60
43
100%

The Veteran reported having difficulty understanding certain people's voices and if more than one or two people were present and speaking, he does not understand what is being said.  Although the examiner noted that he did not have the claims folder, this does not render the examination inadequate.  The examiner conducted audiological testing and provided the results of puretone audiology testing and speech discrimination (Maryland CNC) scores in the examination report in accordance with 38 C.F.R. § 4.85.  

An examiner in April 2007 spoke with the Veteran about his hearing, and noted that the Veteran was last evaluated in June 2006, at which time he had a mild sloping to profound mostly sensory-neural hearing loss in the right ear and a mild sloping to moderately severe mixed hearing loss in the left ear.  The Veteran denied any change in his hearing since the June 2006 examination.  

In March 2004, the Veteran's audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
30
30
85
100
61
88%
LEFT
25
20
50
60
39
88%

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level III hearing in the right ear and Level II hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

In June 2003, audiometric findings were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
30
85
100
63
96%
LEFT
30
25
55
60
43
96%

At the time of the examination, the Veteran reported that his greatest difficulty was not being able to hear.  

A private audiometric evaluation from March 2008 reveals the following approximate findings:




HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
25
30
75
75
51
92%
LEFT
25
30
55
70
45
92%

In all the above cases, the figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to no higher than a Level III hearing in the right ear and Level II hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

In light of these findings, a compensable rating is not warranted for the service-connected bilateral hearing loss at any time during the period of time covered by this claim.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The possibility of staged ratings was considered, however, there are no distinct periods of time where a compensable rating could be assigned based on the evidence of record.  

With regard to the effect on the Veteran's occupational functioning, the examiner in June 2010 noted that the Veteran was an occupational cripple, and could not work in a damp environment, to include sweating due to his right mastoid cavity.  Additionally, he could not work in an environment where he would be subject to water incursion into the right ear to include rain, underwater work or sweating.  Furthermore, his hearing level was such that he could not handle two conversations at once, therefore he would be unable to perform any jobs which would require interaction with the public; and, based on the configuration of his hearing loss, he would be limited in his effective interaction with high pitched voices, particularly women.  The issue of the Veteran's employability has already been resolved.  As noted above, the RO granted a TDIU in a February 2013 rating decision.  There is no question that the Veteran has difficulty hearing, and that his hearing loss is service-connected, but the level of loss represented throughout the course of this appeal is noncompensable according to the rating schedule.  

The provisions of 38 C.F.R. § 4.85(g) (pertaining to situations where the veteran is deaf) and 4.86, (pertaining to exceptional patterns of hearing impairment) have also been considered; but, the results of the audiometric examinations of record during the appeal period clearly show that these provisions are not applicable in this case.  There is no other pertinent medical evidence of record that would entitle the Veteran to a compensable rating for the service-connected bilateral hearing loss.  

In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on examination are consistent with the Veteran's assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of a compensable rating in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than a 0 percent disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII.

The preponderance of the evidence is against the claim for a compensable disability rating for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  Increased rating - lumbar spine disability

The Veteran asserts that an increased evaluation is warranted for his lumbosacral spine disability as it encompasses lumbar vertebral fracture residuals, lumbar spine degenerative disc disease, and lumbosacral sprain.  

As explained in the August 2012 remand, the RO erroneously stated that service connection may not be established for lumbar spine degenerative disc disease.  While the evaluation of the same disability under various diagnoses is to be avoided, service connection may be concurrently established for lumbar spine vertebral fracture residuals, lumbar spine sprain, and degenerative disc disease.  38 C.F.R. § 4.14 (2014).  In a precedent opinion dated December 12, 1997, the Acting General Counsel of the VA clarified that the criteria under former Diagnostic Code 5293, which pertained to intervertebral disc syndrome, "involves loss of range of motion because the nerve defects and resulting pain associated with injury to the sciatic nerve may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae."  The Acting General Counsel clarified that a veteran could not be evaluated under both Diagnostic Code 5293 for intervertebral disc syndrome based in part upon limitation of motion and Diagnostic Code 5292 (limitation of motion of the lumbar spine) due to the provisions of 38 C.F.R. § 4.14 prohibiting the evaluation of "an identical manifestation under two different diagnoses." VAOPGPREC 36-97 (Dec. 12, 1997).  

The Veteran filed his most recent claim for increase on May 7, 2003.  Prior to this date, on September 23, 2002, VA revised the criteria pertaining to intervertebral disc syndrome (degenerative disc disease).  On September 26, 2003, the Secretary of the VA amended the portions of the Schedule For Rating Disabilities applicable to lumbar vertebral fracture residuals, lumbar strain, and other spine and back disorders.  Under the amended rating schedule, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The Veteran has consistently reported that he initially injured his low back in service as a result of a motorcycle accident in July 1969.  The STRs show that a provisional diagnosis of vertebral fracture was indicated.  STRs dated after the provisional diagnosis was made continue to report that the Veteran had a history of vertebral fracture L2-L3 and L3-L4.  The Veteran has continued to assert that he "broke his back in four places" during service and that he has been in pain ever since.  The Veteran's February 1970 Report of Medical Examination indicates that the Veteran had healed fractures of vertebral bodies, but also noted that the Veteran was asymptomatic at the time of the examination.  This is the only evidence of fractures in the record and no details regarding this finding are provided.

Notably, evidence of fracture has not been illustrated on the numerous x-ray findings in the record, as well as the CT scans and MRIs,  See MRI dated November 2008.  Some VA examiners have taken note of the lack of objective findings of a vertebral fracture and have noted such in their examination reports.  

Although it is well-established that the Veteran was frequently treated for back pain in service, the radiographic evidence does not support the Veteran's reported history that he broke his back in four places during service.  All of the notations of a fractured vertebra in the record come from prior recorded history and the Veteran's lay statements, but with an absence of objective findings.  

The Veteran reported back pain on his discharge examination report, but the examiner indicated that the Veteran's back was asymptomatic.  The post-service evidence shows the progression of the back disability to the current time.  The Veteran filed a claim for an increased rating in May 2003.  As noted in detail below, prior to the September 26, 2003 change in regulation, the evidence shows that the Veteran's overall back disability was not severe, but it did result in moderate limitation of motion when considering pain on motion.   

The Veteran has been afforded several VA examinations throughout the course of this appeal.  VA compensation and pension examinations were held in June 2003, March 2004, May 2006, April 2007, and December 2012.  

At the June 2003 VA examination, the Veteran reported a sharp pain that was constant with a pain level of 8 out of 10.  The Veteran had been taking hydrocodone for the prior 1.5 years for pain.  The Veteran reported a good response without side effects.  The Veteran indicated that he had no flare-ups because the pain was the same each day.  The Veteran denied  weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, and bowel complaints.  

Despite the reported use of a cane and a soft back brace, the Veteran was able to walk one fourth of a mile.  

Physical examination of the Veteran revealed that he walked with a limp on the right.  The examiner observed that the lumbosacral spine area was flatter than normal.  The Veteran could forward flex to 80 degrees and extend backwards to 20 degrees.  Lateral flexion was 30 degrees to the right and to the left.  Rotation was also to 30 degrees on the right and on the left.  

The examiner observed that the Veteran did not have any atrophy of the legs or the arms.  Deep tendon reflexes, biceps, triceps, ankle, and knee reflexes were all 2+ and equal bilaterally.  Straight leg raising was negative.  The Veteran could stand on his heels and toes.  He had normal strength in dorsiflexion and plantar flexion of the great toes.  The Veteran appeared to have some pain, fatigue, weakness, and lack of endurance with repetitive range of motion of the spine.  Some generalized tenderness in the low back was noted.  There was no fixed deformity or ankylosis.  The musculature of the back was normal.  He did have some flattening of the lumbosacral spine.  X-rays of the lumbar spine were normal.

An August 2003 VA Agent Orange examination noted the Veteran's reported history of lower back pain, but also noted all of the Veteran's other past medical history, which included hearing loss, hernia repair, gastroesophageal reflux disease (GERD), a history of polyps of the colon and diverticulitis with colon surgery.  

A general medical examination was conducted and the Veteran's family history, military history, and childhood diseases were noted.  A vague review of systems noted, inter alia, "lower back arthritis" and tenderness of the back with forward flexion to 60 and backward extension to 20.  The examiner noted a diagnosis of degenerative joint disease (DJD) of the lumbar spine.  

VA outpatient treatment records prior to September 2003 showed occasional treatment for back pain. 

The Veteran's service-connected low back disability was initially characterized as fracture, 2nd and 3rd lumbar vertebrae.  The disability was rated pursuant to Diagnostic Code 5299 (pre-2003).  The Veteran submitted an increased rating claim in May 2003, and an August 2003 rating decision confirmed and continued the noncompensable rating for the back disability; however, the disability was recharacterized as fracture, second and third lumbar vertebra and lumbosacral sprain, and the diagnostic code was changed to 38 C.F.R. § 4.71a, Diagnostic Code 5295-5285 (pre-2003 codes for lumbosacral strain and vertebral fracture).  

The Veteran appealed that determination to the Board, and during the course of the appeal, the noncompensable rating was increased to 10 percent, effective from May 7, 2003, the date of his most recent claim for increase, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (post-September 2006).  See RO rating decision dated June 2004.  

The diagnostic criteria for the evaluation of spinal disabilities was modified in 2002 and again in 2003.  See 67 Fed. Reg. 54345 (August 22, 2002); 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

The Veteran was provided with notice of the revised regulations in an October 2008 duty-to-assist letter.

Prior to the regulatory changes, Diagnostic Code 5295, for lumbosacral strain, provided for a 10 percent rating for characteristic pain on motion.  A 20 percent evaluation was assigned for muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in standing position.  A 40 percent evaluation required severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Other Diagnostic Codes must be considered, including, but not limited to Diagnostic Code 5292 (2002) which evaluates limitation of motion of the lumbar spine.  Prior to the regulatory change, a 10 percent disability evaluation was warranted for slight limitation of motion, a 20 percent disability evaluation was assigned for moderate limitation of motion of the lumbar spine, and a 40 percent evaluation was assigned for severe limitation of motion of the lumbar spine.  Diagnostic Code 5292 allows for a schedular rating of no more than 40 percent, which is the maximum rating.

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of their normal excursion of movements in different planes. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2014).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, all possible diagnostic codes will be considered to determine the most appropriate code(s) to rate the Veteran's service-connected lumbar spine disability. 

The medical and other evidence dated prior to the regulatory change demonstrates that the Veteran has an overall disability picture that more nearly approximates that of a moderate degree.  The Veteran has pain on motion and a June 2003 examination report, as noted above, indicates that the Veteran has additional pain, fatigue, weakness, and lack of endurance with repetitive range of motion of the spine.  Some generalized tenderness in the low back was noted.  Although the evidence prior to September 26, 2003, did not specifically indicate the presence of muscle spasm on extreme forward bending or loss of lateral spine motion, unilateral, in a standing position, the overall disability picture does suggest that his pain on motion is more than mild in degree.  

The June 2003 VA examiner described the Veteran's reports of constant pain, but the Veteran also reported that he was getting a good response from hydrocodone.  The examination report indicates that the Veteran could forward flex to 80 degrees and extend backwards to 20 degrees.  Lateral flexion was 30 degrees to the right and to the left.  Rotation was also to 30 degrees on the right and on the left.  As 90 degrees of forward flexion and 30 degrees of extension are considered normal, a loss of 10 degrees of forward flexion and extension, alone, does not represent more than mild limitation of motion.  However, given the examiner's notation of additional pain, fatigue, weakness, and lack of endurance with repetitive range of motion of the spine, the Board, in resolving all doubt in the Veteran's favor, finds that the criteria for the assignment of a 20 percent rating based on moderate limitation of motion of the lumbar spine have been more nearly approximated.  

Moreover, the August 2003 VA Agent Orange examination noted "lower back arthritis" and tenderness of the back with forward flexion to 60 and backward extension to 20.  

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003.   As the Veteran's limitation of motion is compensable, and as the Veteran does not have involvement of two or more joints, these criteria are not applicable.  

The overall disability picture supports a finding that the criteria for the assignment of a 20 percent rating is more nearly approximated.  By contrast, severe limitation of motion is not supported by the overall findings as flexion is not shown to be limited to more than 60 degrees and extension was not limited to more than 20 degrees.  It is noted that the Veteran denied having flare-ups on VA examination in June 2003, however, the examiner's findings of fatigue, pain, weakness, and lack of endurance on repetition were considered in finding that a 20 percent evaluation is warranted.  Moreover, severe lumbosacral strain is not shown.  The evidence does not show that the Veteran had listing of the whole spine to the opposite side, or marked limitation of forward bending as he was able to flex to 60 degrees, or any loss of lateral motion.  Even if it is assumed that a positive Goldthwaite's sign and narrowing or irregularity of the joint were shown, the evidence did not show that the Veteran had abnormal mobility on forced motion.  Accordingly, a higher rating is not warranted under Code 5295.  Moreover, a higher rating was not warranted under Code 5293 as incapacitating episodes, requiring bed rest prescribed by a physician, were not shown.   

Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 20 percent rating, but not higher, are more nearly approximated for the time period prior to September 2003.  There is no x-ray evidence of any residuals of the Veteran's claimed vertebral fracture, and no ankylosis is demonstrated.  The probative evidence of record shows that the Veteran's lumbar spine disability was no more than moderate in degree prior to September 2003.

Although the Veteran's disability was initially considered residuals of a vertebral fracture, a higher rating under 38 C.F.R. § 4.71, Diagnostic Code 5285, which addresses residuals of a vertebral fracture, is not warranted.  Prior to September 23, 2003, former Diagnostic Code 5285 provided for a 60 percent evaluation for residuals of a vertebral fracture without cord involvement; abnormal mobility requiring neck brace (jury mast) and a 100 percent evaluation for residuals of a vertebral fracture with cord involvement, bedridden, or requiring long leg braces.  In other cases, the disability is to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, former Diagnostic Code 5285 (2003).  None of these scenarios are shown prior to September 2003.  

Based on the evidence of record, the criteria are not met for the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability prior to September 26, 2003 under the pre-September 2003 regulatory criteria.  

Effective on September 26, 2003, Disabilities of the spine, including the Veteran's lumbar spine disability are rated based on the General Rating Formula for Diseases and Injuries of the Spine.  Because the Veteran's claim for increase was pending at the time of the regulatory change, the Veteran's low back disability may be rated under the pre- or -post September 26, 2003 criteria for rating back disabilities, whichever is most favorable to the Veteran.  

Effective on September 26, 2003, back disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  A 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2014).

In addition, several notes outline additional guidance for applying the rating formula.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also, Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by using the General Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

An evaluation of 60 percent, the maximum schedular rating, requires IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An evaluation of 40 percent requires IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 

In addition, several explanatory notes outline additional guidance for applying the IVDS regulations:

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Plate V provides a pictorial of the normal range of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a , Plate V (2014).

VA examinations conducted after September 26, 2003 and until May 23, 2006 continue to show an overall moderate disability picture with regard to the low back.  At a March 2004 VA examination, the Veteran reported that he could only walk about 25 yards (or 2 to 3 minutes) before needing to rest.  The Veteran indicated that he wore his full back brace all the time, including during sleep.  The Veteran described the location of his pain in the lumbosacral spine region with radiation of the pain of a sciatic type down the right buttock, right posterior thigh, and then medial thigh and right medial leg, and medial side of the foot.  The Veteran described the pain as an ache, but sometimes it was a throbbing pain like a pulse, and sometimes it was sharp.

The Veteran rated his pain as a 5 out of 10 when he is on pain medication.  When the pain medications wear off, his pain reportedly increases to a level 7 out of 10.  During flare-ups, the Veteran's pain increased to a 8 or 9 out of 10.  The Veteran reported about two flare-ups per month lasting about one to two days.  The Veteran asserted that he was unable to work during flare-ups, or do any housework during these times.  He also reported that he needed help with activities of daily living (ADLs) during flare-ups because he is unable to put on a sock or get in and out of the tub without help.  

When the examiner attempted a physical examination of the Veteran's back, the Veteran refused to remove his back brace, stating that he was afraid of severe back pain lasting all day.  However, the examiner observed that the Veteran used his arms to lift himself out of the chair, and also observed that, when standing, the Veteran tended to bend his right knee to relieve back pain that radiated in a right sciatic distribution to the right lower extremity.  

The examiner reiterated that the Veteran would not remove his back brace and thus range of motion studies of the lumbar spine were not conducted.  On examination of the lower extremities, sciatica was noted on the right, with dullness observed on the right leg and foot.  However, the examiner noted that the distribution of dullness in the lower limbs in the absence of diabetes and peripheral neuropathy was non anatomical and not compatible with sensory defect due to nerve root involvement in a lumbosacral spine condition where such involvement of a nerve root could occur.  

There was no atrophy noted on examination.  Interestingly, the examiner noted that the Veteran had a history of fractures of the second and third lumbar vertebrae from 1969, yet the Veteran claimed there were actually four fractures of the lumbar vertebrae at 1, 2, 3 and 4.  The examiner also noted that an x-ray taken in June 2003 was normal.  The spinous processes and pedicles were intact.  Disc spaces were well maintained and there was no statement about old fractures of the lumbar vertebrae.

Similarly, the examiner noted that lumbar spine x-ray of March 2004 also revealed that vertebrae L1 to L5 indicated that the alignment was satisfactory and no compression fracture were noted.  There was mild degenerative changes with anterior lipping of the body of L3 anteriorly.  There was mild narrowing of the disc space at L5/S1.  The impression was mild degenerative arthritis.

The examiner also referred to a CT scan of April 2004 indicating no significant central canal stenosis or neural foraminal narrowing from the upper L3 level to the upper sacrum.  

The examiner concluded, based on the x-ray studies, that there was no loss of height of any of the lumbar vertebrae.

The examiner noted at least one non anatomical Waddell sign (complaint of lack of sensation to light touch in both lower extremities from the knees to the toes).  The examiner also indicated that the upper extremities were "probably suspicious as well."  "It would probably be referred to as non anatomical sensory change which is a Waddell sign."  The examiner then indicated that three or more Waddell signs on physical examination would be suggestive of back pain that may be exaggerated or the result of emotional distress rather than or in additional to physical injury.  

The examiner stated that he has not seen any report that the Veteran was actually being ordered to bed for a period of time by a physician.  

The diagnosis was lumbar spine strain by history with complaint of pain and right sciatica.  The diagnosis also included, "Status post 35 years fracture of lumbar 2 and lumbar 3 vertebrae by history without current evidence of old fractures on lumbar spine x-rays and CT scans."  Finally, diagnoses were made of mild degenerative arthritis of the 3rd lumbar vertebra (by lumbar spine x-ray) and mild degenerative disc disease at L5/S1 (by lumbar spine x-ray).  

The examiner found that the complaints of back pain and the reluctance to remove the brace and have the lumbar spine examined seemed to be a response out of proportion to what would be expected from an injury involving two lumbar vertebral fractures that occurred 35 years earlier, and which did not require surgery; and, which were not seen on x-ray or CT scans of the lumbar spine.  The examiner reiterated that, "Of interest is that the current lumbar spine x-rays and CT scans show no evidence of lumbar fractures- old or new."  The examiner also noted that the non-anatomical distribution of sensory loss to light touch in both lower extremities, which was in a stocking distribution, would not be expected; stocking distribution of sensory loss would not be expected in a radiculopathy.  The loss as described, according to the examiner, would not suggest true lumbar radiculopathy as suggested by the sciatic radiation of pain and the alleged injury to the lumbar spine.

Based on the above findings, there is no way to determine the Veteran's limitation of motion of the lumbar spine from the findings in March 2004.  First, the Veteran would not remove his back brace so range of motion of the lumbar spine could not be obtained.  Second, the examiner report suggests that the Veteran's level of reported pain and functional impairment was exaggerated because the examiner found one (and suspected two other) Waddell signs on examination.  Further, the examiner opined that the Veteran's complaints of back pain and refusal to remove the back brace were out of proportion to the objective findings.  

The Veteran's credibility with regard to the severity of his back pain and limited motion is questionable.  The examiner specifically pointed out that despite the Veteran's contentions of a broken back in service, the radiographic evidence did not support that assertion.  The objective findings are a more accurate measure as to the state of the Veteran's back disability than are his lay reports which are shown by the medical evidence to be inconsistent with the objective findings.  

Based on the above, findings, the criteria are not more nearly approximated for the assignment of a disability rating in excess of 20 percent during the time period from September 26, 2003 to May 22, 2006.  As severe limitation of motion or flexion to 30 degrees is not shown prior to May 23, 2006, the assignment of a disability rating in excess of 20 percent is not warranted prior to May 23, 2006.  The examiner in 2004 diagnosed a history of lumbar spine strain.  The examiner did not indicate that the disorder was severe but rather questioned the severity of the reported symptoms in light of inconsistencies noted on examination.  

Similarly, with regard to the old criteria for lumbosacral strain, under Diagnostic Code 5295, the evidence of record does not show that the Veteran's symptoms are of such a degree as to more nearly approximate severe lumbosacral strain with listing of the whole spine to the opposite side; marked limitation of forward bending in the standing position; or loss of lateral motion with osteoarthritic changes.  Even if it is assumed that a positive Goldthwaite's sign and narrowing or irregularity of the joint were shown, the evidence did not show that the Veteran had abnormal mobility on forced motion.  Accordingly, a higher rating is not warranted under Code 5295.  

Application of the revised rating criteria to the evidence between September 26, 2003 and May 23, 2006 does not warrant the assignment of a rating greater than 20 degrees.  As the Veteran's lay statements as to his degree of limitation of motion of the lumbar spine are not credible, and therefore not probative.  The probative evidence of record during this time period shows the development of early to moderate degenerative changes.  To warrant a disability rating greater than 20 degrees during the time between September 26, 2003 and May 23, 2006, the Veteran's disability picture would have to more nearly approximate that of severe limitation of motion under the old pre-2003 regulations; or, limitation of flexion of the lumbar spine would have to be 30 degrees or less.  Because the Veteran's reports of limited motion of the lumbar spine are not credible, there is no basis upon which to assign a rating in excess of 20 percent during this time period because any findings by the examiner are made based on the Veteran's noncredible statements and performance on examination.  The objective findings, which show early to moderate degenerative change carry more probative value than the Veteran's statements which are not found credible.  

The Veteran's spine was examined again in May 2006.  The Veteran removed the back brace for this examination, and he was able to forward flex and touch the lower thirds of the thighs, represented 30 to 35 degrees of spinal flexion.  He complained of pain throughout this range of motion and the pain was aggravated by repetitive movement.  Extension of the spine was from 0 to 5 degrees with pain throughout the range of motion, with aggravation of pain by repetitive movement.  

Right and left lateral bending was from 0-15 degrees, right and left rotation was possible from 0-20 degrees.  Pain was noted throughout the ranges, and was aggravated with repetitive motion.  

The Veteran's lumbar spine was tender, but no spasm was noted.  X-rays revealed early to moderate arthritic changes throughout the lumbar spine.  The examiner concluded that the Veteran had early to moderate osteoarthritic changes throughout the lumbar spine.  The Veteran presented with considerable limitation of back motion with complaints of pain throughout, which could be on the basis of his arthritic process.  

The Veteran was next examined in April 2007.  The Veteran described his lumbar spine systems in the same way as in previous examination reports, including flare-ups one to two times per week, lasting 6 to 24 hours.  During a flare, the Veteran indicated that he essentially cannot do anything.  All he can do is stay in bed or a recliner.  

The Veteran was able to perform his ADL's, although his shopping was limited and he and the Veteran can no longer engage in his hobbies of playing guitar and hunting.  

Examination of the spine revealed paravertebral muscle spasm at the lower thoracic and lumbar spines bilaterally.  The Veteran could flex to 34 degrees with pain beginning at 12 degrees.  Extension was to 27 degrees with pain beginning at 18 degrees.  Right lateral flexion was 20 degrees with pain beginning at 12 degrees.  Right lateral rotation is 25 degrees with pain from 18 degrees.  Left lateral rotation was full at 30 degrees, but pain began at 15 degrees.  Additional limitation of motion was noted after repetitive use, but there was no ankylosis of the lumbar spine.

The examiner also noted that there was no vertebral fracture noted on x-ray of the lumbar spine taken in April 2007, and the findings were similar to the May 2006 x-ray indicating a moderate disc space narrowing at the L2-L3 level.  Finally, the examiner indicated that there were no periods of incapacitation over the prior 12 months.

The examiner diagnosed degenerative disc disease at the L2-L3 level, and also indicated, "history of fractures of 2D and 3D lumbar vertebra not confirmed on current x-ray.  Also diagnosed was lumbosacral strain with chronic low back pain with right sciatica, flare-ups of pain, sensory deficit in the right lower extremity, limitation of motion of the lumbar spine, and limitation of repetitive movement of the lumbar spine.  

VA treatment records show ongoing treatment for back pain.  An MRI scan from November 2008 notes and impression of mild left-sided disc bulge at L4-L5 without canal or foraminal narrowing.  

A November 2009 VA admission note reveals that the Veteran reported a history of a motorcycle accident in 1969, as previously reported; however, he also added that he was initially unable to walk and was hospitalized for several months for fractures at L1, 2, 3, and 4.

Records obtained from the SSA in conjunction with a claim for SSA disability benefits contain a January 2003 Explanation of Determination.  The document indicates that the Veteran was examined in January 2003 and he had full range of motion of lumbar spine at that time.  The reports also notes that there was an allegation that the Veteran's limitation of lifting and reaching could be caused by DJD of the c-spine, but on examination he had no limitations.  The examiner further indicated that there was no MDI which could have caused alleged limitations in standing, squatting, climbing stairs, or kneeling.  The examiner found that the evidence was not consistent with the need to use a cane, and that the Veteran's statements were only partially credible.  

A March 2010 VA preoperative note reveals that the Veteran had a cerebral vascular accident (CVA) in the 1990's with residual right sided weakness.

Finally, the Veteran's lumbar spine was examined again in October 2012.  No flare-ups were reported.  Flexion was limited to 30 degrees with pain beginning at 30 degrees.  The Veteran could not extend from 0 degrees.  The contributing factors to functional limitation include pain, less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing.  The examiner found no radicular pain or symptoms of radiculopathy.  

The examiner noted a diagnosis of intervertebral disc syndrome (IVDS), but indicated that the Veteran had no incapacitating episodes over the prior 12 months.  

The examiner reviewed the imaging studies, and indicated that there were no vertebral fractures.  He also noted findings of the November 2008 MRI as described above.  

The examiner reviewed the claims file and commented as follows:  

After review of the C-File and previous exams since 2003, there is no evidence that Veteran's SC low back disability is manifested by Intervertebral Disc Syndrome.  In 2003, Veteran had a normal lumbar spine x-ray and CT scan of lumbar spine.  At that time Veteran had been out of the military for 33 years.  Any changes directly related to his SC low back disability would have been noted prior to that date.  His SC low back disability would not have been productive of incapacitating episodes.  MRI in 2008 shows 'Impression:  1.  Mild left-sided disc bulge at L4-L5 without canal or foraminal narrowing'.  Changes noted on MRI are not related to his previous injury.  Veteran indicates after his military service had a 20ft fall that could have resulted in additional injuries to his low back.  

There is no documentation since 2002 that Veteran's SC lumbar spine strain resulted in severe disability.  Veteran sustained a low back injury on active duty, but it is not related to his eventual DDD of his lumbar spine. Veteran developed DDD of his spine as a result of his age related wear and tear of his spine.

There is no evidence that Veteran's previous vertebral fractures involved any cord compression that resulted in use of a neck brace.  Veteran sustained a head injury in 1973 after his discharge from activity (sic) duty that has at least as likely as not contributed to his DDD of his cervical spine with resultant surgical intervention.  

There was no evidence of muscle spasm on most recent examination.  Veteran was using a motorized scooter, and had no difficulty with ambulating a short distance in exam room.  There is no documented evidence of scoliosis, reversed lordosis or abnormal kyphosis, or extreme forward bending with unilateral loss of lateral spine motion in a standing position.  Veteran indicated it would be too painful to perform lateral rotation or extension movements.

It is difficult to determine the limits of functional ability of (sic) due to his pain.  Veteran indicated he had limited movements while standing, but had improved movements of lower back while sitting to put his boots back on.

Unable to determine the extent of lumbar spine weakened movement.  Excess fatigability was not observed because the Veteran didn't move that much.  There was no evidence of incoordination or ankylosis.  Veteran has NSC COPD that greatly impacts his mobility more so that his SC lumbar spine strain.  

Veteran denied any flare-ups of pain.  States he has constant pain.  

As noted on previous exam, neurologic abnormalities noted in the lower extremity are not related to his lumbar spine condition.  Veteran has some mild neurologic deficits that can be related to his history o alcohol abuse.  MRI done in 2008 showed evidence of a mild disc bulge at L4-5, but no signs of encroachment on spinal canal.  His complaints of sciatic pain in right leg is not related to his SC back condition.  Veteran also has a history of a stroke that has affected his right side.  There is no evidence of bowel or bladder impairment.  

Based on the evidence of record since May 23, 2006, the criteria for the assignment of a rating in excess of 40 percent for the service-connected lumbar spine disability are not met.  

To warrant a higher, 60 percent rating under the regulations in effect from September 23, 2002, the evidence would have to show intervertebral disc syndrome (IVDS) having incapacitating episodes for a total duration of at least six weeks during a 12-month period.  The most recent examiner in October 2012 specifically indicated that the Veteran did not have IVDS; however, even if IVDS is conceded based on the other evidence of record, there has never been a period of incapacitating episodes for a total during of at least six weeks during any 12-month period covered by this claim.  In other words, the evidence of record does not establish that the Veteran was ordered to bed rest by a physician at any time during the period covered by this claim.  Thus, a higher, 60 percent rating is not warranted pursuant to Diagnostic Code 5293 (from September 23, 2002 and prior to September 26, 2003) and Diagnostic Code 5243 (on and after September 26, 2003).  

Similarly, there is no ankylosis demonstrated, and even if the Veteran did have a vertebral fracture in service, there is no evidence that the residuals of such resulted in abnormal mobility requiring neck brace (jury mast), or residuals with cord involvement, bedridden status, or requiring long leg braces.  

The only other diagnostic code that would afford the Veteran a rating in excess of 40 percent under the pre-September 2003 criteria is Diagnostic Code 5268, which allows for a 60 percent rating for complete bony fixation (ankylosis) of the spine at a favorable angle.  As no ankylosis is demonstrated, a rating higher than 40 percent is not for application under the pre-September 26, 2003 rating criteria.  

With regard to a disability rating in excess of 40 percent under the post-September 2006 rating criteria, the General Rating Formula for Diseases and Injuries of the Spine allows for a higher 50 percent rating the lumbar spine disability only if it is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  As ankylosis of the lumbar spine is not shown, the Veteran is not entitled to a rating above 40 percent from May 23, 2006.  

During the pendency of this claim, the Veteran's credibility with regard to the level of pain and limitation of motion has been questioned by medical professionals who have examined him as reported above.  As noted, at least two examination reports (see VA examinations dated March 2004, and October 2012), as summarized above, convey that the Veteran tended to have more pain and limited motion during the actual testing phase of the examination, but when observed walking or getting on and off the table, or when bending over, the pain and limited motion appeared less severe.  Further, the March 2004 examiner found that the Veteran's symptoms appeared exaggerated based on the Waddell Test.  In addition, the examiners all reported that no fracture (old or new) was found on examination of the lumbar spine.  Accordingly, as discussed in detail above, higher ratings than those assigned are not warranted.  

Finally, under the regulations (both old and new) any associated neurologic impairment can be rated separately from the orthopedic manifestations.  The RO has already granted service connection for sciatica of the right lower extremity as a neurological component of the Veteran's lumbar spine disability.  The grant, pursuant to a February 2008 rating decision, was made effective from April 25, 2007.  The Board has considered whether a rating for sciatica is warranted during the period of time covered by this claim that is prior to April 25, 2007.  However, the evidence of record prior to April 25, 2007 indicates that the Veteran did not have an associated neurological abnormality, including one affecting the right lower extremity.  On examination in August 2003, no neurological abnormalities were shown.  While the Veteran complained of neurological symptoms in a February 2004 VA treatment record and on examination in March 2004, the March 2004 examiner found that the distribution of dullness in the lower limbs in the absence of diabetes and peripheral neuropathy is non anatomical and not compatible with sensory defect due to nerve root involvement in a lumbosacral spine condition where such involvement of a nerve root could occur.  The examiner also noted that there was a non-anatomical distribution of sensory loss to light touch in both lower extremities because the distribution was in a stocking distribution in a condition where stocking distribution would not be expected.  Stocking distribution of sensory loss would not be expected in a radiculopathy.  Sensory loss in a condition of radiculopathy would be expected to correspond to the involved dermatomes.  The examiner's opinion is entitled to great probative weight as he examined the Veteran and provided a rationale for his conclusion.  Accordingly, the preponderance of the evidence is against finding that a separate rating for an associated neurological abnormality was warranted prior to April 25, 2007.

Although the Board has resolved any doubt in the Veteran's favor in finding that the criteria for the assignment of a 20 percent disability for the lumbar spine disability have been more nearly approximated prior to September 2003, for the reasons set forth above, the preponderance of the evidence is against the claim for disability ratings higher than 20 percent prior to May 23, 2006 and higher than 40 percent thereafter for the service-connected lumbar spine disability.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected perforated tympanic membranes and hearing loss, are contemplated by the rating criteria for the service-connected hearing loss and perforated tympanic membrane.  The Veteran's perforated membrane residual disability is deformity which comes from the surgical procedures and post surgical problems which have been described above.  Because of these post surgical deformities, the Veteran is susceptible to many ear infections and other problems which cause ear pain and the need for frequent ear cleaning.  These manifestations are identified and separately rated pursuant to chronic otitis media and the ratings assigned for hearing loss and tinnitus.  There is no symptom or manifestation stemming from the perforated membranes that is not currently considered in the rating criteria for rating the hearing loss, tinnitus, tympanic membrane perforations and chronic otitis media.  All of the Veteran's symptoms and manifestations have been considered based on all available rating criteria pertinent to the ears.  The schedular rating criteria specifically contemplate symptoms due to hearing loss and tinnitus and a perforated tympanic membrane; and, the Veteran's chronic otitis media is separate rated.  The Veteran's tinnitus and chronic otitis media are separately rated and are not at issue here.  In this case, comparing the Veteran's disability level and symptomatology of the tympanic membrane perforation, and hearing loss alone, to the rating schedule, the degree of disability throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the hearing loss, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

With regard to the lumbar spine disability, the Veteran's symptoms and manifestations of his back disability are contemplated by the rating schedule.  The Veteran has pain and limited motion.  These symptoms are specifically accounted for in the rating criteria.  All of the Veteran's symptoms and manifestations have been considered based on all available rating criteria pertinent to the spine, both prior to September 26, 2003; and, based on the post-September 26, 2003 criteria on and after that date.  The schedular rating criteria specifically contemplate symptoms due to limited motion, pain, muscle spasm and arthritis; and, the Veteran's associated sciatica has been separately rated.  In this case, comparing the Veteran's disability level and symptomatology of the lumbar spine, to the rating schedule, the degree of disability throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the lumbar spine, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Finally, in this case, the assigned ratings contemplate the symptoms and functional impairment attributable to each disability rated.  Since there are no symptoms reported that are not attributed to the service-connected disabilities, this is not an exceptional circumstance in which extraschedular consideration is required.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional manifestations that have not been attributed to a specific service-connected condition; and, there are no additional symptoms that have not been attributed to the Veteran's service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

In short, there is nothing exceptional or unusual about the Veteran's service-connected disabilities because the rating criteria reasonably describe his disability level and symptomatology.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable schedular rating for perforated tympanic membranes is denied.  

A compensable rating for the service-connected hearing loss is denied.  

A disability rating of 20 percent for the service-connected lumbar spine disability prior to September 26, 2003 is granted.  

A disability rating in excess of 20 percent for the service-connected lumbar spine disability from September 26, 2003 to May 22, 2006 is denied.  

A disability rating of 40 percent, but no higher, for the service-connected lumbar spine disability is granted effective from May 23, 2006.  

A disability rating in excess of 40 percent from May 23, 2006 for the service-connected lumbar spine disability is denied.  



REMAND

The Veteran seeks a disability rating in excess of 10 percent for his service-connected otitis media.  The Board remanded this matter in August 2012.  The RO inadvertently determined that the matter of a rating in excess of 10 percent for the service-connected otitis media was no longer in appellate status because the highest schedule rating was assigned, despite the fact that the Board specifically remanded that matter to determine whether the Veteran's dizziness and/or vertigo was a manifestation of the otitis media that warranted a separate disability rating.  

Chronic otitis media is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200.  A 10 percent rating is the maximum schedular rating under this code and it is assigned for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  However, the Diagnostic Code 6200 also indicates that complications to include hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis, and bone loss of skull, are to be separately rated.  Because labyrinthitis can be a complication of otitis media, the entire matter was remanded to the RO for additional development in August 2012.  

Also, as noted above, the Board remanded the issue of an increased rating for otitis media to determine whether the Veteran's dizziness and/or vertigo was a manifestation of otitis media that would have warranted a separate rating.  Because additional relevant evidence was added to the record (the December 2012 VA examination report), the RO should have issued a Supplemental Statement of the Case (SSOC) instead of finding that the issue had been fully resolved on remand.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal of entitlement to a disability evaluation in excess of 10 percent for the Veteran's chronic otitis media, to include whether a separate disability rating is warranted for dizziness or vertigo.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


